Per Curiam,
It would serve no useful purpose to discuss the questions involved in the eighteen specifications of error before us. A careful consideration of the evidence, so far as it has any bearing on either of them, has satisfied us that there is no substantial error in any of the learned trial judge’s findings of fact, or in the conclusions drawn by him therefrom. We are not convinced that there is any error in the record that requires either reversal or modification of the decree.
Decree affirmed and appeal dismissed at appellants’ costs.